                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                       Case No. 19-cv-00325-HSG
                                   8     IN RE TOY ASBESTOS                                ORDER DENYING WARREN PUMPS,
                                                                                           LLC’S MOTION FOR SUMMARY
                                   9                                                       JUDGMENT
                                  10                                                       Re: Dkt. No. 454
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant Warren Pumps, LLC’s motion for summary

                                  14   judgment. See Dkt. No. 454. For the reasons detailed below, the Court DENIES the motion.

                                  15     I.   BACKGROUND
                                  16          Plaintiffs Agnes Toy and Thomas Toy, Jr. initially filed this action in Alameda Superior

                                  17   Court against over forty Defendants, alleging that Thomas H. Toy, Sr. developed malignant

                                  18   mesothelioma and later died from exposure to asbestos-containing products or equipment that

                                  19   Defendants either manufactured or supplied. See Dkt. No. 1-1. Defendants removed this action to

                                  20   federal court, Dkt. No. 1, and Plaintiffs filed a second amended complaint on July 22, 2019, Dkt.

                                  21   No. 247 (“SAC”).

                                  22          As relevant to this motion, Plaintiffs allege that Mr. Toy was exposed to asbestos from

                                  23   Warren brand pumps. See id. at ¶¶ 5–6. In their discovery responses, Plaintiffs clarified that, as

                                  24   alleged, “Mr. Toy inhaled asbestos fibers during the removal of asbestos-containing gaskets and/or

                                  25   packing material installed by WARREN.” See Dkt. No. 454-3, Ex. B at 3. During his deposition,

                                  26   Mr. Toy testified that he worked at Hunters Point Naval Shipyard from 1962 to 1973 as a marine

                                  27   machinist. See Dkt. No. 454-4, Ex. C (“Toy Depo. Vol. 1”) at 40:2–14, 42:16–17. While at

                                  28   Hunters Point, Mr. Toy removed and repaired shipboard equipment such as pumps and motors in
                                   1   the engine room. See id. at 42:16–43:7. When asked whether he remembered the brand names of

                                   2   the pumps that he worked on at Hunters Point, he testified that he remembered working on Warren

                                   3   pumps. Dkt. No. 497-3, Ex. 2 at 116:7–117:17. He could not, however, recall the specific vessels

                                   4   on which he worked with Warren pumps. See Dkt. No. 454-6, Ex. E (“Toy Depo. Vol. 5”) at

                                   5   449:11–450:14. Mr. Toy also clarified that he did not work on the internal components of any

                                   6   Warren pump. See id. at 450:15–22. Rather, he would detach and pull out the pumps for other

                                   7   machinists to repair. See id.; see also id. at 422:11–24. Mr. Toy said that removing a pump did

                                   8   not require him to “disturb the gaskets or packing in the pump.” See Toy Dep., Vol. 7, 574:2–9.

                                   9   He also said that any insulation on the pumps was removed by the time he worked on them, so he

                                  10   did not recall removing any insulation. See Toy Depo. Vol. 5 at 410:13–25. Repair work was

                                  11   often performed in a separate shop and the equipment was later sent back to the vessel where Mr.

                                  12   Toy would reinstall it. See id. at 422:11–24; see also Dkt. No. 497-4, Ex. 3 at 422:11–423:9.
Northern District of California
 United States District Court




                                  13          From 1974 to 1980 Mr. Toy also worked at the Treasure Island Naval Base. See Toy

                                  14   Depo. Vol. 2 at 114:4–115:5. Plaintiffs assert that Mr. Toy confirmed that he worked with Warren

                                  15   pumps at Treasure Island as well. See Dkt. No. 497 at 2 (citing Dkt. No. 497-3, Ex. 2 at 116:9–

                                  16   117:12; Dkt. No. 497-6, Ex. 5 at 565:16–23). According to Defendant, however, Mr. Toy did not

                                  17   specifically identify working with Warren pumps while at Treasure Island. See Dkt. No. 497-2,

                                  18   Ex. 1 at 85:14–86:6. When specifically asked if he worked on the same pump brands that he

                                  19   worked on (and identified) at Hunters Point, he said “no, I don’t know.” See id.

                                  20          Based on this deposition testimony, Defendant urges that Mr. Toy was never exposed to

                                  21   any asbestos-containing part for which Defendant is responsible. See Dkt. No. 454. Defendant

                                  22   thus moves for summary judgment as to all Plaintiffs’ causes of action against it. See id.

                                  23    II.   LEGAL STANDARD

                                  24          Summary judgment is proper when a “movant shows that there is no genuine dispute as to

                                  25   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                  26   A fact is “material” if it “might affect the outcome of the suit under the governing law.” Anderson

                                  27   v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). And a dispute is “genuine” if there is evidence

                                  28   in the record sufficient for a reasonable trier of fact to decide in favor of the nonmoving party. Id.
                                                                                         2
                                   1   But in deciding if a dispute is genuine, the court must view the inferences reasonably drawn from

                                   2   the materials in the record in the light most favorable to the nonmoving party, Matsushita Elec.

                                   3   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587–88 (1986), and “may not weigh the evidence

                                   4   or make credibility determinations,” Freeman v. Arpaio, 125 F.3d 732, 735 (9th Cir. 1997),

                                   5   overruled on other grounds by Shakur v. Schriro, 514 F.3d 878, 884–85 (9th Cir. 2008). If a court

                                   6   finds that there is no genuine dispute of material fact as to only a single claim or defense or as to

                                   7   part of a claim or defense, it may enter partial summary judgment. Fed. R. Civ. P. 56(a).

                                   8   III.   DISCUSSION
                                   9          A.    Maritime Law
                                  10          As a threshold matter, the parties disagree about whether California state law or maritime

                                  11   law should apply in this case. Compare Dkt. No. 454 at 4–5, with Dkt. No. 497 at 12–17. The

                                  12   Ninth Circuit has explained that “[a] tort claim falls within the admiralty jurisdiction of the federal
Northern District of California
 United States District Court




                                  13   courts when two conditions are met.” Taghadomi v. United States, 401 F.3d 1080, 1084 (9th Cir.

                                  14   2005); see also Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527, 531–

                                  15   43 (1995). First, the case must meet the “location test,” meaning that “the tort must occur on or

                                  16   over navigable waters.” Taghadomi, 401 F.3d at 1084 (citations omitted). Second, the case must

                                  17   meet the “connections test,” meaning that “the actions giving rise to the tort claim must bear a

                                  18   significant relationship to traditional maritime activity.” Id. (quotation omitted).

                                  19          Plaintiffs contend that Defendant has not met the location test because “Mr. Toy’s

                                  20   exposure was primarily on land at Hunters Point (in dry dock) . . . .” Dkt. No. 497 at 12 (emphasis

                                  21   omitted). However, for purposes of the location test, “[i]t is well-settled that vessels in drydock

                                  22   are still considered to be in ‘navigable waters’ for purposes of admiralty jurisdiction.” See

                                  23   Cabasug v. Crane Co., 956 F. Supp. 2d 1178, 1187 (D. Haw. 2013). Plaintiffs also argue that Mr.

                                  24   Toy worked “exclusively on land at Treasure Island.” See Dkt. No. 497 at 12. Plaintiffs state that

                                  25   one third of Mr. Toy’s work experience, as relevant to this case, was as a land-based machinist on

                                  26   Treasure Island. See id. at 14. Defendant does not appear to dispute this. Rather, Defendant

                                  27   argues that Mr. Toy testified that he did not recall which brand of pumps he worked on at Treasure

                                  28   Island. See Dkt. No. 518 at 4. However, as noted above, Plaintiffs do not concede this point. To
                                                                                          3
                                   1   the contrary, according to Plaintiffs, Mr. Toy confirmed later in his deposition that he worked with

                                   2   Warren pumps at Treasure Island as well. See Dkt. No. 497 at 2 (citing Dkt. No. 497-3, Ex. 2 at

                                   3   116:9–117:12; Dkt. No. 497-6, Ex. 5 at 565:16–23). It is not the Court’s role to weigh the

                                   4   persuasiveness of the competing evidence here. Plaintiffs have proffered evidence that Mr. Toy

                                   5   worked on Warren pumps at Treasure Island.

                                   6          Nevertheless, courts have found that “[b]ecause asbestos-related disease has a long latency

                                   7   period and often involves years of work on or around ships, intermittent episodes of land-based

                                   8   exposure do not affect the analysis . . . .” See Wineland v. Air & Liquid Sys. Corp., No. C19-

                                   9   0793RSL, 2021 WL 843166, at *2 (W.D. Wash. Mar. 4, 2021). Rather, “the locality test is

                                  10   satisfied as long as some portion of the asbestos exposure occurred on a vessel on navigable

                                  11   waters.” Id. (citing Cabasug, 956 F. Supp. 2d at 1187); accord Conner v. Alfa Laval, Inc., 799 F.

                                  12   Supp. 2d 455, 466, & n.11 (E.D. Pa. 2011) (declining to apply state law to some exposures and
Northern District of California
 United States District Court




                                  13   maritime law to others based on the location of the alleged exposure). The Court finds this

                                  14   reasoning persuasive. Because some of Mr. Toy’s alleged exposure occurred aboard vessels in

                                  15   drydock, the Court finds that the location test is met.

                                  16          Plaintiffs also argue that Defendant has not met the connections test because “[t]he

                                  17   presence of, and removal of, asbestos aboard U.S. Navy vessels could not possibly have

                                  18   ‘disrupted’ maritime ‘commerce’” and “Warren Pumps’s conduct did not bear a substantial

                                  19   relationship to traditional maritime activity.” See Dkt. No. 497 at 15. But courts “presiding over

                                  20   naval asbestos lawsuits have held that maritime law applies.” Whalen v. Gen. Elec. Corp., No. C

                                  21   14-00436 WHA, 2014 WL 1347857, at *2 (N.D. Cal. Apr. 3, 2014) (citing Cabasug, 956 F. Supp.

                                  22   2d at 1181). The Court again finds this reasoning persuasive, and adopts it here. See Cabasug,

                                  23   956 F. Supp. 2d at 1187–90. Accordingly, the Court finds that maritime law applies.

                                  24          In any event, the parties have not explained how this question of applicable law is

                                  25   outcome-determinative here. Defendant, for its part, argues that California law is consistent with

                                  26   maritime law in terms of determining causation. See Dkt. No. 454 at 4, n.2. And Plaintiffs appear

                                  27   to agree. See Dkt. No. 497 at 17–18. The Ninth Circuit has also clarified that its causation

                                  28   analysis in McIndoe v. Huntington Ingalls Inc., 817 F.3d 1170, 1174 (9th Cir. 2016), “did not
                                                                                          4
                                   1   reflect a uniquely maritime rule but instead was based on settled common-law principles described

                                   2   in the Restatement.” See Stephens v. Union Pac. R.R. Co., 935 F.3d 852, 856 (9th Cir. 2019). As

                                   3   relevant to this motion, Plaintiffs must establish that (1) Mr. Toy was exposed to asbestos from

                                   4   Defendant’s products; and (2) this exposure was a substantial factor in causing Mr. Toy’s injury

                                   5   and death. See McIndoe, 817 F.3d at 1174 (applying maritime law); see also Rutherford v.

                                   6   Owens-Illinois, Inc., 16 Cal. 4th 953, 968–69 (Cal. 1997), as modified on denial of reh’g (Oct. 22,

                                   7   1997) (applying California law).

                                   8          B.    Causation
                                   9          As this Court has acknowledged, “there are of course ‘inherent practical difficulties, given

                                  10   the long latency period of asbestos-related disease,’ in establishing causation from work

                                  11   performed several decades ago.” See In re Toy Asbestos, No. 19-CV-00325-HSG, 2021 WL

                                  12   1167638, at *5 (N.D. Cal. Mar. 26, 2021) (quoting Rutherford, 16 Cal. 4th at 958). Plaintiffs
Northern District of California
 United States District Court




                                  13   often lack direct evidence of causation, and often must rely on circumstantial evidence.

                                  14               i.   Exposure to Asbestos from Warren Pumps
                                  15          Defendant argues that because Mr. Toy did not work on the internal components of any

                                  16   Warren brand pumps, Plaintiffs cannot establish that Mr. Toy was exposed to any asbestos for

                                  17   which Defendant is responsible. See Dkt. No. 454 at 5–10. In response, Plaintiffs appear to

                                  18   concede that Mr. Toy did not work on the internal components of Warren pumps. See Dkt. No.

                                  19   497. Nevertheless, Plaintiffs allege that Defendant is liable for Mr. Toy’s work with flange

                                  20   gaskets and insulation “associated with” Warren pumps. See id. at 1–2, 5–6, 10, 18–19. The

                                  21   Court acknowledges that Plaintiffs’ theory of liability, as explained in their opposition brief, is not

                                  22   a model of clarity. At times, Plaintiffs suggest that Defendant is responsible for asbestos-

                                  23   containing gaskets because Defendant itself sold asbestos-containing replacement gaskets. See id.

                                  24   at 3, 6, 10, 19. Elsewhere, Plaintiffs suggest that Defendant is liable for third-party components,

                                  25   such as gaskets and insulation, that were used with Warren products. See id. at 6–7, 18–19. The

                                  26   Court finds that Plaintiffs have raised genuine disputes of material fact under either theory.

                                  27          As an initial matter, Plaintiffs provided evidence about how the pumps—including Warren

                                  28   brand pumps—were structured. During his deposition, Mr. Toy explained that “the flange on the
                                                                                          5
                                   1   pump bolts to the flange on the pipe,” and the “two flanges bolt together with a gasket in the

                                   2   middle.” See Dkt. No. 497-2, Ex. 1 at 46:3–11. The pump is intended to help “move[] liquids”

                                   3   aboard the vessels. See id. at 16–20. And the gaskets, in turn, provide a seal between the flanges

                                   4   to ensure “that whatever is being pumped doesn’t leak.” See id. at 46:25–47:14. Mr. Toy testified

                                   5   that all the pumps utilized such gaskets. See Dkt. No. 497-3, Ex. 2 at 118:17–20. He also

                                   6   explained how he would repair and replace equipment, including flanges and gaskets. See Toy

                                   7   Depo. Vol. 1 at 42:16–43:7; see also Dkt. No. 497-3, Ex. 2 at 118:25–120:17. He would remove

                                   8   the gaskets, prepare each flange for a new gasket by scraping off the old gasket material using a

                                   9   pneumatic wire brush, and then install a new gasket. See id. at 118:22–120:4; see also Dkt. No.

                                  10   497-2, Ex. 1 at 47:15–48:22. Mr. Toy said that he did this work while he was standing

                                  11   approximately a foot and a half away. See id. at 52:12–15. He estimated that he had to do such

                                  12   work for each ship that he repaired in drydock, and that each ship had approximately 15 to 20
Northern District of California
 United States District Court




                                  13   pumps. See Dkt. No. 497-2, Ex. 1 at 48:23–50:24.

                                  14          Mr. Toy explained that as part of his work on vessels in drydock he would take out old

                                  15   equipment and put in new equipment. See, e.g., Dkt. No. 497-4, Ex. 3 at 377:14–22. He also

                                  16   explained that pumps for new installations came with gaskets, and sometimes the equipment also

                                  17   came with pre-cut replacement gaskets. See Dkt. No. 497-3, Ex. 2 at 121:7–17; Dkt. No. 497-4,

                                  18   Ex. 3 at 418:11–13. Mr. Toy testified that in such circumstances, he would install the pre-supplied

                                  19   gasket rather than making one. See Dkt. No. 497-3, Ex. 2 at 120:11–13. Plaintiffs also proffered

                                  20   evidence from a deposition in another case that Defendant sold pumps that included asbestos-

                                  21   containing gaskets and that it knew its pumps would require maintenance over time. See Dkt. No.

                                  22   497-11, Ex. 10 at 11:15–19, 13:11–23 (2007 Doktor 30(b)(6) Depo.); see also Dkt. No. 497-12,

                                  23   Ex. 11 at 30:5–31:13 (2008 Doktor 30(b)(6) Depo.).

                                  24          Defendant attempts to minimize this evidence and provide its own contradicting evidence.

                                  25   It first argues that it is entitled to summary judgment based on alleged exposure at Hunters Point.

                                  26   See Dkt. No. 518 at 2. Defendant states that Mr. Toy’s “unequivocal” testimony indicated that “he

                                  27   did not identify working with Warren pumps at Treasure Island.” See id. As noted above,

                                  28   however, Plaintiffs have proffered other deposition testimony in which Mr. Toy appears to
                                                                                        6
                                   1   identify Warren brand pumps at both Hunters Point and Treasure Island. See Dkt. No. 497-3, Ex.

                                   2   2 at 116:9–117:12; Dkt. No. 497-6, Ex. 5 at 565:16–23. The Court need not resolve this dispute at

                                   3   this stage. It is enough that Plaintiffs have raised a dispute of material fact.

                                   4           Defendant also argues that the gaskets that it supplied were internal gaskets, not flange

                                   5   gaskets, and thus could not have contributed to Mr. Toy’s alleged asbestos exposure. See Dkt. No.

                                   6   518 at 6–7. In support, Defendant cites a deposition from the same 30(b)(6) witness in 2008 in

                                   7   which he said that the gaskets he discussed were “internal to the pump.” See Dkt. No. 518-2, Ex.

                                   8   E at 118:14–119:10. Because the parties only provide snippets of the 2008 deposition, the Court

                                   9   cannot confirm that the witness was clarifying his testimony about whether Defendant supplied

                                  10   asbestos-containing flange gaskets. Defendant also does not provide any response to the witness’s

                                  11   2007 deposition in which he stated that Defendant sold “replacement asbestos gaskets.” See Dkt.

                                  12   No. 497-11, Ex. 10 at 11–23. At best, Defendant has provided conflicting evidence. The Court
Northern District of California
 United States District Court




                                  13   understands that Defendant disputes Plaintiffs’ evidence, but viewing the evidence in the light

                                  14   most favorable to Plaintiffs—as it must at this stage—the Court finds that based on this evidence,

                                  15   Plaintiffs have raised a genuine dispute of material fact as to whether Mr. Toy was exposed to

                                  16   asbestos contained in products that were made or supplied by Defendant.

                                  17           Plaintiffs have also raised a genuine dispute of material fact as to whether Mr. Toy was

                                  18   exposed to asbestos from third-party components “associated with” Defendant’s pumps. The

                                  19   Supreme Court recently considered the scope of an equipment manufacturer’s duty to warn of the

                                  20   dangers of asbestos from third-party components See Air & Liquid Sys. Corp. v. DeVries, 139 S.

                                  21   Ct. 986, 995 (2019). The Court concluded:

                                  22
                                                      In the maritime tort context, a product manufacturer has a duty to
                                  23                  warn when (i) its product requires incorporation of a part, (ii) the
                                                      manufacturer knows or has reason to know that the integrated product
                                  24                  is likely to be dangerous for its intended uses, and (iii) the
                                                      manufacturer has no reason to believe that the product’s users will
                                  25                  realize that danger.
                                  26   Id. at 995.

                                  27           Here, Plaintiffs provide evidence that the flange and flange gaskets were essential to the

                                  28   functioning of the pump. They also provide evidence that Defendant knew that its pumps would
                                                                                           7
                                   1   require maintenance, including replacing gaskets, and that it sold asbestos-containing replacement

                                   2   gaskets. Plaintiffs have therefore presented evidence that Defendant made its products with

                                   3   asbestos and knew that they would require replacement with a similar part. See DeVries, 139 S.

                                   4   Ct. at 995. Accordingly, the first DeVries prong is satisfied. Defendant does not appear to dispute

                                   5   the other DeVries prongs at this stage, and in fact does not appear to address Plaintiffs’ theory of

                                   6   liability premised on third-party components at all. The Court finds that Defendant has not met its

                                   7   burden of showing that it is entitled to summary judgment on this basis.

                                   8                 ii.   Substantial Contributing Factor
                                   9           Lastly, Defendant argues that even if Plaintiffs have provided sufficient evidence that Mr.

                                  10   Toy was exposed to asbestos attributable to Defendant, that exposure was de minimis. See Dkt.

                                  11   No. 454 at 9–10. In particular, Defendant appears to argue that Plaintiffs’ experts Drs. Brodkin

                                  12   and Staggs will provide causation testimony that every exposure to asbestos is a substantial factor
Northern District of California
 United States District Court




                                  13   in causing mesothelioma (the “every exposure” theory). The Ninth Circuit in McIndoe rejected

                                  14   the “every exposure” theory, reasoning that it would “permit imposition of liability on the

                                  15   manufacturer of any [asbestos-containing] product with which a worker had the briefest of

                                  16   encounters on a single occasion.” See McIndoe, 817 F.3d at 1177 (quotation omitted). As this

                                  17   Court has already determined, however, none of Plaintiffs’ experts appear to rely on an “every

                                  18   exposure” theory of liability. See Dkt. Nos. 550, 551. The Court will not reject their testimony on

                                  19   this basis.

                                  20                                              *       *       *

                                  21           Although the evidence that Plaintiffs proffered is not especially strong, when viewed in the

                                  22   light most favorable to them, the Court finds that it is sufficient to raise genuine disputes of

                                  23   material fact regarding: (1) whether Mr. Toy was exposed to asbestos-containing products made,

                                  24   sold, or supplied by Defendant and (2) whether such exposure was a substantial factor in causing

                                  25   his disease.

                                  26   //

                                  27   //

                                  28   //
                                                                                          8
                                   1   IV.   CONCLUSION

                                   2         Accordingly, the Court DENIES the motion in its entirety.

                                   3         IT IS SO ORDERED.

                                   4   Dated: 5/13/2021

                                   5                                                ______________________________________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                   6                                                United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     9
